DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election, without traverse, of Group II, in the reply filed on 12/08/21, is acknowledged.
Claim Status
3.  The amendment, filed 12/08/21, has been entered. Claims 1-23 are cancelled. Claims 24-49 are pending and under examination. Claims 27-49 are newly added. Claims 24-26 are amended.

Information Disclosure Statement
4.  The information disclosure statements (IDS) submitted on 08/03/20; 06/21/21; 12/16/21; 12/17/21; and 01/06/22 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Claim Rejections - 35 USC § 112
5.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.  Claims 26, 36-37, and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the terms “fragments” (see Tetanus Toxoid fragments) and “derivatives” (see derivative of HBsAg) in claim 26 is a relative term which renders the claim indefinite. The terms fragments and derivatives are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is also unclear what a “69 KDa protein” encompasses in general (i.e. not all proteins 69 KDa in size function as carrier proteins) or specifically (i.e. which 69 KDa protein functions as a carrier protein). Therefore clarification is required to ascertain the metes and bounds of the claim and thereby determine what is included and what is excluded from these limitations.
	Claim 36 is indefinite because it lacks a positively recited step and thus it is unclear how the limitation is integrated into the method of claim 24. Amending to include a positively recited step, such as, “...further comprising adding at least one adjuvant to the immunogenic composition” (or its equivalent) would negate the rejection of this claim (e.g. also see claim 41 for appropriate claim language).
	Newly added claim 39 and claim 40 are each indefinite because each appears method of using the composition, but claim 24, is drawn to a method of making a composition, which are distinct inventions, and would have been separated if originally presented.  If Applicant intended to introduce a new invention, then these claims should be re-written in the independent form, at which time they would be withdrawn based on election by original presentation (i.e. a method of making). Otherwise, clarification is required to ascertain how these steps meet the goal of the preamble of the independent claim from which they depend.
	Other depended claims do not clarify the issues identified above.

Claim Rejections - 35 USC § 102
7.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.  Claims 24-25, 27-30, 32, 36-37, and 39-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander et al. 2009 (US 2009/0317412 A1).
	Alexander teaches methods of making vaccine compositions comprising multiple immunogenic saccharide-protein conjugates, with and without linkers (i.e. spacers), comprising activating capsular polysaccharides from Streptococcus pneumoniae serotypes 1, 2, 3, 4, 5, 6, 7F, 8, 9, 10A, 11A, 12F, 14, 15, 17F, 18C, 19, 20, 22F, 23F, 24F, 33F, and 35B; including at least two of 6A, 6B, 6C, 6D, 9V, 9N, 9A, 9B, 15A, 15B, 15C, 19A, and 19F,  and coupling the activated polysaccharides to the same or different pan DR binding polypeptides (i.e. protein carrier; e.g. see Table 1, [0009, 0021-27, 0031, 0045, 0047-49, 0054, 0073, 0078-80, 0099, 0103, 0107]; and Alexander claims 7-11; meeting limitations found in instant claims 24, 28, 29, and 30). Alexander teaches the linker includes alkyl and alkylene groups having 1 to 20 carbon atoms including PEG (e.g. [0111]; meeting limitations found in instant claims 25 and 27).  Alexander teaches the addition of pharmaceutically acceptable carriers (e.g. [0132]; meeting limitations found in instant claim 41). Alexander teaches the immunogenic composition further comprises an adjuvant, including aluminum salts (e.g. see [0120]; meeting limitations found in instant claims 36 and 37). Alexander teaches an immunogenically effective dose to administer would elicit or enhance an immune response against an antigenic determinant and encompasses as little as 1 microgram per patient (e.g. [0121, 0131, 0146]; meeting limitations found in instant claims 32, 39, 40, and 42).  Alexander teaches the conjugates were equally immunogenic where administered in multi-valent forms as when they were when administered separately and therefore did not interfere or compete with each other to any significant degree (e.g. [0157]). Therefore Alexander .


Claim Rejections - 35 USC § 103
10.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

13.  Claims 24-42 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. 2009 (US 2009/0317412 A1) in view of Biemans 2015 (US 9,107,872).
	The teachings of Alexander are set forth above. The difference(s) between the prior art and the invention are that the prior art is silent with regards to the size of the polysaccharides, and the relative amounts of the polysaccharides and proteins, in dependent claims 31, 33-35, and 38; and Alexander does not teach one of the claimed carrier proteins in dependent claim 26. 
	However, Biemans teaches similar compositions and methods of making compositions comprising multiple Streptococcus pneumoniae conjugates wherein the average size (e.g. weight-average molecular weight; Mw) of each saccharide for conjugation is above 80 kDa, 100 kDa, 200 kDa, 300 kDa, 400 kDa, 500 kDa or 1000 kDa; with an average range of 50-1600, 80-1400, 100-1000, 150-500, or 200-400 kDa (e.g. see column 7, lines 50-59; and column 8, lines 10-43; meeting limitations found in instant claim 31 with sufficient specificity).  Biemans teaches similar compositions and methods of making compositions comprising preferred ratios of saccharide to carrier protein comprising ratios between 1:5 to 5:1 (i.e. encompasses an equal amount of 1:1 and/or includes ratios with more saccharide than protein; see column 11, line 63 to column 12, line 2; meeting limitations found in instant claims 33, 34, 35 and 38). Biemans teaches the advantages of using these sizes and these ratios include a Streptococcus pneumoniae conjugates wherein the carrier protein is the same or different carrier, including DT, TT, PhtD, protein D, and/or CRM197 (e.g. see column 3, lines 42-47; column 5, lines 5-20; column 6, lines 27-30; meeting limitations found in instant claim 26).  Further, Biemans teaches immunogenic compositions comprising a dose of each saccharide conjugate between 0.1 and 20 micrograms (e.g. see column 12, lines 14-30) and comprising pharmaceutically acceptable excipients and aluminum salt adjuvants (e.g. column 16, lines 24-34). Biemans teaches Streptococcus pneumoniae is a Gram-positive bacterium responsible for considerable morbidity and mortality (particularly in the young and aged), causing invasive diseases such as pneumonia, bacteremia and meningitis, and diseases associated with colonization, such as acute Otitis media, wherein the rate of pneumococcal pneumonia in the US for persons over 60 years of age is estimated to be 3 to 8 per 100,000; and in 20% of cases this leads to bacteremia, and other manifestations such as meningitis, with a mortality rate close to 30% even with antibiotic treatment (e.g. column 2, lines 9-19). 
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results".  In the instant case, the prior art teaches a method that only differs from the claimed invention by the substitution of a component (i.e. substitution of the carrier protein used); but the substituted element(s) (e.g. CRM197, TT, DT, protein D, etc.) were already known and were already shown to function as acceptable carrier proteins for vaccines comprising polysaccharide-protein conjugates, therefore no change in the function of the substituted element occurred; and one of ordinary skill in the art would be fully capable of substituting one carrier protein for another with a reasonable expectation of success (i.e. the substitution of the element would lead to predictable results). 
In addition, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the methods and compositions as taught by Alexander, by optimizing both the size of the saccharide and the ratio of the saccharide to protein, including to the claimed ranges, thereby arriving at the claimed invention, in order to produce immunogenic conjugates which would be filterable, as taught by Biemans.  Therefore, each element is taught in the prior art and the combination has a beneficial result; however, the combination amounts to no more than a predictable use of prior art elements according to their 
The person of ordinary skill in the art would have been motivated to make the modifications because immunogenic conjugates prone to hydrolysis could be stabilized by the use of these sized saccharides for conjugation; and the ratio of polysaccharide to protein in the conjugate could be altered for a beneficial an effect on the carrier suppression, as taught by Biemans.  Further, Streptococcus pneumoniae was an art-recognized Gram-positive bacterium responsible for considerable morbidity and mortality (particularly in the young and aged), causing invasive diseases such as pneumonia, bacteremia and meningitis, and diseases associated with colonization, such as acute Otitis media, wherein the rate of pneumococcal pneumonia in the US for persons over 60 years of age is estimated to be 3 to 8 per 100,000; and in 20% of cases this leads to bacteremia, and other manifestations such as meningitis, with a mortality rate close to 30% even with antibiotic treatment, giving even the ordinary artisan additional motivation to optimize methods of making immunogenic conjugates for effective vaccines, as taught by Biemans. 
The person of ordinary skill in the art would have had a reasonable expectation of success because Alexander had already taught methods of making immunogenic conjugates comprising activing polysaccharides and coupling them to carrier proteins via linkers; and Biemans had already taught the advantages of optimizing the size of the polysaccharides to be conjugated (e.g. more filterable) and the advantages of optimizing the ratio of the polysaccharides to carrier protein (i.e. reduce carrier suppression). Therefore, the combination leads to expected results because each element performs the same function as it does individually.
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Alexander contains a “base” method for making immunogenic conjugates against Streptococcus pneumoniae comprising the same active steps (e.g. activating and coupling); and Biemans contains similar methods for making immunogenic conjugates against Streptococcus pneumoniae wherein the technique(s) of optimizing the sizes and relative amounts of the elements to be conjugated, is taught as advantageous.  Thus, one of ordinary skill in the art would have recognized that applying the known techniques taught by Biemans would have yielded predictable results (i.e. the same advantages). 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.


Double Patenting
14. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

15. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

16. The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Double Patenting (1)
17.  Claims 24-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10,688,170.  
Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially the same compositions made by substantially the same methods.
	For example, instant claims are drawn to a method for manufacture of an immunogenic composition comprising activating carrier proteins, capsular polysaccharides of a the first group of monovalent capsular polysaccharides, or capsular polysaccharides of a the second group of bivalent or multivalent capsular polysaccharides, wherein the first group of monovalent polysaccharides comprise polysaccharide of Streptococcus pneumoniae serotypes 1, 2,3, 4,5, 7F, 8, 1OA, 11A, 12F, 14, 17F, 18C, 20, 22F, 23F, 24F, 33F and 35B, and the second group of bivalent or multivalent capsular polysaccharides comprises two or more polysaccharides selected from one or more of the groups consisting of S. pneumoniae serotypes 6A/6B/6C/6D, S. pneumoniae serotypes 9V/9N/9A/9B, S. pneumoniae serotypes 15B/15A/15C, and S. pneumoniae serotypes 19A/19F; coupling a spacer to one or more of the carrier proteins and/or one or more of the polysaccharides of the first and/or second groups; and coupling the carrier proteins directly or indirectly to the first group of monovalent capsular polysaccharides and to the second group of bivalent or multivalent capsular polysaccharides forming the immunogenic composition.
	Similarly, patented claims are drawn to immunogenic composition(s) comprising: first and second group conjugates, wherein: first group conjugates comprise a first Streptococcus pneumoniae and the first collection includes capsular polysaccharides of Streptococcus pneumoniae serotypes 1, 2, 3, 4, 5, 7F, 8, 10Α, 11Α, 12F, 14, 17F, 18C, 20, 22F, 23F, 24F, 33F and 35Β; and second group conjugates comprise a second collection of bivalent and/or multivalent conjugates, wherein each bivalent or multivalent conjugate comprises a second carrier protein and at least two capsular polysaccharides of Streptococcus pneumoniae, selected from one or more of the groups consisting Streptococcus pneumoniae serotypes 6Α, 6Β, 6C, and and/or 6D, Streptococcus pneumoniae serotypes 9V, 9Ν, 9Α and 9Β, Streptococcus pneumoniae serotypes 15Β, 15A, and 15C, and Streptococcus pneumoniae serotypes 19Α and 19F, wherein one or more of the capsular polysaccharides are coupled via a bifunctional linker, wherein the multivalent conjugate contains a quantity of carrier protein that is less than a quantity of capsular polysaccharide.
Therefore, the process as instantly claimed makes the already patented composition and is thus not patentably distinct.

Double Patenting (2)
18.  Claims 24-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. US 10,729,763.  
Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially the same compositions made by substantially the same methods.
Streptococcus pneumoniae serotypes 1, 2,3, 4,5, 7F, 8, 1OA, 11A, 12F, 14, 17F, 18C, 20, 22F, 23F, 24F, 33F and 35B, and the second group of bivalent or multivalent capsular polysaccharides comprises two or more polysaccharides selected from one or more of the groups consisting of S. pneumoniae serotypes 6A/6B/6C/6D, S. pneumoniae serotypes 9V/9N/9A/9B, S. pneumoniae serotypes 15B/15A/15C, and S. pneumoniae serotypes 19A/19F; coupling a spacer to one or more of the carrier proteins and/or one or more of the polysaccharides of the first and/or second groups; and coupling the carrier proteins directly or indirectly to the first group of monovalent capsular polysaccharides and to the second group of bivalent or multivalent capsular polysaccharides forming the immunogenic composition.
	Similarly, patented claims are drawn to immunogenic composition(s) comprising a first group of monovalent capsular polysaccharides and a second group of bivalent or multivalent capsular polysaccharides wherein: the first group of monovalent capsular polysaccharides comprise polysaccharides of S. pneumoniae serotypes 1, 2, 3, 4, 5, 7F, 8, 10Α, 11Α, 12F, 14, 17F, 18C, 20, 22F, 23F, 24F, 33F and 35Β; and the second group of bivalent or multivalent capsular polysaccharides comprising two or more polysaccharides selected from one or more of the groups consisting of S. pneumoniae serotypes 6A/6B/6C/6D, S. pneumoniae serotypes 9V/9N/9A/9B, S. pneumoniae S. pneumoniae serotypes 19A/19F, wherein: the first group of monovalent capsular polysaccharides are each covalently coupled to a PEG linker and a first carrier protein, and the second group of bivalent or multivalent capsular polysaccharides are each covalently coupled to another PEG linker and another carrier protein.
Therefore, the process as instantly claimed makes the already patented composition and is thus not patentably distinct.

Pertinent Art
19.  The following prior art, made of record and not relied upon, is considered pertinent to applicant’s disclosure. 
Sood 1996 (Capsular polysaccharides-protein conjugate vaccines; Reviews; DDT 1(9): 381-387) teaches the design of conjugate vaccines has essential elements, including the selection of the appropriate individual components, i.e., the saccharide and the protein; and selection of an appropriate method to link these two essential components (e.g. page 383, left column). Sood teaches the most commonly used carrier proteins include tetanus toxoid, diphtheria toxoid, recombinant derived toxin mutants such as CRM197, exoprotein A, and OMP from N. meningitidis and H. influenzae (e.g. page 383-384, bridging section).  Sood teaches the optimal saccharide size depends on the nature of the polysaccharide and is determined during the development of the conjugate vaccine (e.g. page 383, right column). Sood teaches a major role in defining the optimum immunogenicity of the conjugate vaccine is the 

Conclusion
20. No claims are allowed at this time.

21.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

22.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        

January 18, 2022